CIFG Assurance North America, Inc. Financial Statements December 31, 2006, 2005 and 2004 CIFG Assurance North America, Inc. Table of Contents Report of Independent Auditors Balance Sheets as of December 31, 2006 and 2005 Statements of Operations for the years ended December 31, 2006, 2005 and 2004 Statements of Changes in Shareholder’s Equity and Comprehensive (Loss) Income for the years ended December 31, 2006, 2005 and 2004 Statements of Cash Flows for the years ended December 31, 2006, 2005 and 2004 Notes to Financial Statements PricewaterhouseCoopers LLP PricewaterhouseCoopers Center 300 Madison Avenue New York NY 10017 Telephone(646) 471 3000 Facsimile (813) 286 6000 Report of Independent Auditors To Board of Directors and Shareholder of CIFG Assurance North America, Inc: In our opinion, the accompanying balance sheets and the related statements of operations, changes in shareholder's equity and comprehensive income (loss), and cash flowspresent fairly, in all material respects, the financial position of CIFG Assurance North America, Inc. (the "Company") at December 31, 2006 and 2005, and the results of its operations and its cash flows for each of the three years then ended in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. /s/ PricewaterhouseCoopers LLP New York, New York March 27, CIFG Assurance North America, Inc. Balance
